Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 08/30/2021 has been considered by Examiner and made of record in the application file.

Double Patenting

2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 14 respectively of application No. 17/454,005. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the application No. 17/454,005 with obvious wording variations as shown in the following table.

Application No. 17/454,005
Application No. 17/446,440
8. An electronic device, comprising: a housing that defines an internal volume; a display assembly carried by the housing; and wireless circuitry capable of receiving information from a separate electronic device, wherein the information comprises a battery charge level of a device battery the separate electronic device, and the display assembly presents visual information based on the battery charge level.information in accordance with the data.
8. An electronic device, comprising: a housing that defines an internal volume;
wireless circuitry disposed in the internal volume, the wireless circuitry configured to receive data from an accessory device;
a display assembly coupled with the housing, the display assembly configured to present visual information; and
a processor disposed in the internal volume, the processor configured to:
receive the data from the wireless circuitry, and instruct the display assembly to present the visual information in accordance with the data.


Application No. 17/454,005
Application No. 17/446,440
14. A method for providing an indication of charging status, the method comprising: by an electronic device comprising a housing: receiving, by wireless circuitry of the electronic device, charge status information from a separate device when the housing and the separate device are located on a charging station; and presenting, by a display assembly of the electronic device, visual information in accordance with the charge status information of a device battery of the separate device.
16. A method for altering an electronic device, the method comprising: by an accessory device comprising a memory circuit and wireless circuitry: receiving, at a receptacle, the electronic device;
communicating, by the wireless circuitry, data to the electronic device, the data
stored on the memory circuit; and causing, based on the communicating, a display assembly of the electronic device
to present visual information in accordance with the data.


	Claims 9-15 and 17-20 are rejected as being unpatentable over Application No. 17/454,005 in view of Brooks et al. (U.S. PUB. 2017/0331335 hereinafter, “Brooks”) and Tran et al. (U.S. PUB. 2020/0020165 hereinafter, “Tran”).

Consider claim 9, U.S. Application No. 17/454,005 teaches all limitations of claims 8 and 9 except does not explicity teaches wherein: the data comprises an appearance of the accessory device, and the display assembly is altered in accordance with the appearance. 
However, Brooks teaches wherein: the data comprises an appearance of the accessory device, and the display assembly is altered in accordance with the appearance (fig. 1, page 3 [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to use, wherein: the data comprises an appearance of the accessory device, and the display assembly is altered in accordance with the appearance, in order for sensing a wireless charging station that includes a wireless charging transmitter and determining a status for the machine based at least in part on the sensing of the wireless charging station.

Consider claim 10, Brooks teaches all limitations of claims 8 and 9.
Brooks does not explicitly show that wherein the appearance comprises a filter applied to the display assembly.
In the same field of endeavor, Tran teaches wherein the appearance comprises a filter applied to the display assembly (page 38 [0373]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the appearance comprises a color, as taught by Tran, in order to rapidly manipulate and alter memory to accelerate the creation of images in a frame buffer intended for output to a display device.

Consider claim 11, Tran further teaches wherein the data comprises a theme (page 25 [0253]), and the display assembly is altered in accordance with the theme (page 24 [0246]). 

Consider claim 12, Tran further teaches wherein the theme comprises one of a user-preferred interest and a location (page 12 [0139]).

Consider claim 13, Brooks further teaches wherein the wireless circuitry receives the data when the housing is disposed in the accessory device (page 6 [0059]).

Consider claim 14, Brooks further teaches wherein the display assembly presents a message based on the data (page 2 [0025]).

Consider claim 15, Brooks further teaches a speaker module disposed in the internal volume, wherein the data transmitted via the speaker module (page 2 [0025]).

Consider claim 17, U.S. Application No. 17/454,005 teaches all limitations of claim 16 except does not explicity teaches wherein the data further causes a speaker module of the electronic device to present a message. 
However, Brooks teaches wherein the data further causes a speaker module of the electronic device to present a message (page 2 [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to use, wherein the data further causes a speaker module of the electronic device to present a message, in order for sensing a wireless charging station that includes a wireless charging transmitter and determining a status for the machine based at least in part on the sensing of the wireless charging station.

Consider claim 18, Brooks further teaches wherein the data comprises an appearance of the accessory device (fig. 1, page 3 [0032]).

Consider claim 19, Brooks further teaches wherein the data comprises one of a user-preferred interest and a location (page 2 [0027]).

Consider claim 20, Brooks further teaches prior to communicating the data: receiving authentication information from the electronic device; and authenticating, based on the received authentication information, the electronic device (page 5 [0055]).

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 6-9 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (U.S. PUB. 2017/0331335 hereinafter, “Brooks”).

Consider claim 1, Brooks teaches an accessory device (fig. 1, 180, page 1 [0017]), comprising: a body that defines a receptacle configured to receive an electronic device (fig. 1, 180, page 1 [0017]); a memory circuit stored in the body, the memory circuit storing data (page 2 [0027]); and wireless circuitry carried by the body, the wireless circuitry configured to transmit the data to the electronic device, thereby causing a display assembly of the electronic device to present visual information in accordance with the data (page 5 [0055] and page 6 [0059]).

Consider claim 2, Brooks further teaches wherein the data comprises an appearance of the body (fig. 1, page 3 [0032]).

Consider claim 6, Brooks further teaches wherein the data is transmitted subsequent to verification of an authentication received by the wireless circuitry from the electronic device (page 6 [0059]).

Consider claim 7, Brooks further teaches wherein the data is configured for transmission by the wireless circuitry when the receptacle receives the electronic device (page 6 [0059]). 

Consider claim 8, Brooks teaches an electronic device (fig. 1, 150, page 2 [0018]), comprising: a housing that defines an internal volume (fig. 1, 157 and 159, page 2 [0018]); wireless circuitry disposed in the internal volume, the wireless circuitry configured to receive data from an accessory device (fig. 1, page 1 [0017]); a display assembly coupled with the housing, the display assembly configured to present visual information (page 5 [0055] and page 6 [0059]); and a processor disposed in the internal volume, the processor configured to: receive the data from the wireless circuitry, and instruct the display assembly to present the visual information in accordance with the data (page 5 [0055] and page 6 [0059]).

Consider claim 9, Brooks further teaches wherein: the data comprises an appearance of the accessory device, and the display assembly is altered in accordance with the appearance (fig. 1, page 3 [0032]).

Consider claim 13, Brooks further teaches wherein the wireless circuitry receives the data when the housing is disposed in the accessory device (page 6 [0059]).

Consider claim 14, Brooks further teaches wherein the display assembly presents a message based on the data (page 2 [0025]).

Consider claim 15, Brooks further teaches a speaker module disposed in the internal volume, wherein the data transmitted via the speaker module (page 2 [0025]).

Consider claim 16, Brooks teaches a method for altering an electronic device (fig. 1, page 1 [0017]), the method comprising: by an accessory device (fig. 1, 180) comprising a memory circuit and wireless circuitry: receiving, at a receptacle, the electronic device (fig. 1, page 1 [0017]); communicating, by the wireless circuitry, data to the electronic device, the data stored on the memory circuit (page 2 [0027]); and causing, based on the communicating, a display assembly of the electronic device to present visual information in accordance with the data (page 5 [0055] and page 6 [0059]).

Consider claim 17, Brooks further teaches wherein the data further causes a speaker module of the electronic device to present a message (page 2 [0025]).

Consider claim 18, Brooks further teaches wherein the data comprises an appearance of the accessory device (fig. 1, page 3 [0032]).

Consider claim 19, Brooks further teaches wherein the data comprises one of a user-preferred interest and a location (page 2 [0027]).

Consider claim 20, Brooks further teaches prior to communicating the data: receiving authentication information from the electronic device; and authenticating, based on the received authentication information, the electronic device (page 5 [0055]).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Tran et al. (U.S. PUB. 2020/0020165 hereinafter, “Tran”).

Consider claim 3, Brooks teaches all limitations of claims 1 and 2.
Brooks does not explicitly show that wherein the appearance comprises a color.
In the same field of endeavor, Tran teaches wherein the appearance comprises a color (page 15 [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the appearance comprises a color, as taught by Tran, in order to rapidly manipulate and alter memory to accelerate the creation of images in a frame buffer intended for output to a display device.

Consider claim 4, Tran further teaches wherein the data comprises a theme (page 25 [0250]). 

Consider claim 5, Tran further teaches wherein the theme comprises one of a user-preferred interest and a location (page 12 [0139]).

Consider claim 10, Brooks teaches all limitations of claims 8 and 9.
Brooks does not explicitly show that wherein the appearance comprises a filter applied to the display assembly.
In the same field of endeavor, Tran teaches wherein the appearance comprises a filter applied to the display assembly (page 38 [0373]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the appearance comprises a color, as taught by Tran, in order to rapidly manipulate and alter memory to accelerate the creation of images in a frame buffer intended for output to a display device.

Consider claim 11, Tran further teaches wherein the data comprises a theme (page 25 [0253]), and the display assembly is altered in accordance with the theme (page 24 [0246]). 

Consider claim 12, Tran further teaches wherein the theme comprises one of a user-preferred interest and a location (page 12 [0139]).

Conclusion


8.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649